Exhibit 10.19

PURCHASE AND SALE AGREEMENT

between

PRB ENERGY, INC. (“Seller”)

And

MAVERICK PIPELINE LLC, (“Purchaser”)

As of August 1, 2006


--------------------------------------------------------------------------------




As of August 1, 2006

Maverick Pipeline LLC

 

 

Belle Fourche Pipeline Company

Via Fax 307-266-0383

 

455 North Poplar Street

 

 

Casper, WY 82602

 

 

 

 

 

Attn: Robert Stamp

 

 

 

Dear Sirs:

PRB Energy, Inc., formerly named PRB Gas Transportation, Inc., a Nevada
corporation (“PRB”), entered into a Letter Agreement dated May 11, 2006 whereby
PRB was to purchase certain assets from Maverick Pipeline LLC (“Maverick”) and
Belle Fourche Pipeline Company (“Belle Fourche”), the assets being described in
the Assignments and their exhibits, attached hereto as Attachments A1 and A2 (
“Assets”), for the sum of $462,500.

Upon review of the right-of-way files of Maverick and Belle Fourche , PRB has
determined that there are gaps in the rights-of-way as indicated in Exhibit B
attached hereto.  Maverick and Belle Fourche have agreed to resolve the gaps on
BLM and State property.  The gaps on private property will be the responsibility
of PRB and result in a downward adjustment to the purchase price of $34,394. 
The parties agree to adjust the purchase price to $428,106.  PRB will pay
Maverick and Belle Fourche in accordance with their wire instructions or as
otherwise designated by them, and Maverick and Belle Fourche shall execute and
deliver to PRB the Assignments.

There was no material deficiency in the environmental report and no
recommendation for conducting further environmental testing, thus constituting a
“favorable” environmental report.  Maverick and Belle Fourche have consented to
PRB’s request for a 3 month grace period, ending on September 30, 2006, to
conduct line pressure tests.  Should a line pressure test (conducted by
September 30, 2006) be unfavorable, PRB and Maverick and/or Belle Fourche, as
appropriate, agree to meet to determine their further course of action which may
include reimbursing PRB proportionately for that segment of pipe.  Any
unfavorable tests conducted after September 30, 2006 shall be the responsibility
of PRB.

Very truly yours,

 

 

 

 

 

By:

/s/ Robert W. Wright

 

 

Robert W. Wright

 

 

Chairman of the Board

ACCEPTED AND AGREED to

As of the date first above written:

MAVERICK PIPELINE LLC

 

 

 

BELLE FOURCHE PIPELINE COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ H.A. True III

 

 

By

/s/ H.A. True III

 

H.A. True III, Member

 

 

 

 

H.A. True III, President

 


--------------------------------------------------------------------------------